DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,490,452 in view of Clark, US 2014/0119099. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  Furthermore, the claims of US 10,490,452 are method claims for fabricating a device and will form the same device of the instant claims when executed.
Limitations of Claims 1 – 5 and 7 of the instant invention are taught by Claims 1 – 5, 9 – 13 of US 10,490,452. Although, Claims of US 10,490,452 fails to teach the concentration of fluorine atoms in the gate sidewall spacer and channel region of the fin.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention the implantation energy and dosage used by Claims of US 10,490,452 during the fluorine implantation process will introduce fluorine in such way that the gate sidewall spacers in the first region will comprise 0.25 atomic% to 15 atomic% of fluorine based on a total amount of fluorine and gate sidewall spacer material and the channel regions of the fins in the first region will comprise 0.25 atomic% to 15 atomic% of fluorine based on a total amount of fluorine and fin material. Limitations of Claim 4 are taught by Claim 14 of US 10,490,452.  Similarly, Limitations of Claim 5 is taught by Claim 15 of US 10,490,452.  
The limitations of Claim 7 is not taught by Claims of US 10,490,452.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the source/drain regions are conventionally disposed on the substrate alongside the sidewall spacers on opposing sides of the gate electrode structures in a typical FinFeT device.
	Claims 1 – 20 of US 10,490,452 fail to teach the device as being a ring oscillator having a core region and an input/output region. Clark teaches that DRAM devices having gate stacks in core region and input/output region (paragraph 75) with reference to Fig. 3B and can be a part of a digital delay line circuit that can be used for ring oscillators for the benefit of use in phase locked loops in paragraphs 137 and 142. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the device proposed in US 10,490,452 can be used for a ring oscillator for the benefit of use in phase locked loops as taught by Clark in paragraphs 137 and 142.
Claims 1 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,011,428 in view of Clark, US 2014/0119099. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Limitations of Claim 1 of the invention are taught by Claims 10 and 14 of US 11,011,428.
Claims 1 – 20 of US 11,011,428. fail to teach the device as being a ring oscillator having a core region and an input/output region. Clark teaches that DRAM devices having gate stacks in core region and input/output region (paragraph 75) with reference to Fig. 3B and can be a part of a digital delay line circuit that can be used for ring oscillators for the benefit of use in phase locked loops in paragraphs 137 and 142. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention that the device proposed in US 11,011,428 can be used for a ring oscillator for the benefit of use in phase locked loops as taught by Clark in paragraphs 137 and 142.
Claims 2 and 3 of the invention are taught by Claims 2 and 3 of 11,011,428. Similarly, Claims 4 and 5 of the invention are taught by Claims 6 and 7 of 11,011,428. Claims 6 and 7 of the invention are taught by Claims 8 and 9 of 11,011,428. 
Allowable Subject Matter
Claims 8 – 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        November 2, 2022